DETAILED ACTION
This action is in response to printer rush on 4/28/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority of 14/051,089, filed 10/10/2013. The assignee of record is AURA HOME, INC. The listed inventor(s) is/are: Frieder, Ophir; Jensen, Eric; Chowdhury, Abdur; Cherry, Ben; Sanford, Matt
REASONS FOR ALLOWANCE
Claims 1-13, 15-20 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for examiner’s amendment was given in an interview with Mark Swanson (48,498) on 4/6/2022.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
1.	(Currently amended)	A method of determining health concerns of users participating in a social networking service, the method executed by a computer system and comprising: 
automatically monitoring destinations and user activities of a first user performed at the destinations via a first electronic device of the first user;
automatically learning activity patterns for the first user;
automatically determining a deviation in the learned activity patterns;
automatically analyzing the deviation to identify a significance of the deviation; 
automatically correlating the significance of the deviation to a possible mental or physical health concern, wherein the automatically correlating comprises assigning a confidence metric to the possible mental or physical health concern; and
automatically alerting a second user via a second electronic device of the possible mental or physical health concern;
wherein analyzing the deviation comprises:
correlating an activity decrease in the learned activity patterns to the first user being at a current destination during a first predetermined time period, and 
identifying a temporary decrease in the learned activity patterns as a function of the current destination not allowing for the activity at the destinations. 

13. (Currently amended) The method of Claim 1, wherein the alerting includes sending the confidence metric to the second user.

Claim 14 (Canceled)

15.	(Currently amended)	The method of Claim [[14]] 1, further comprising:
automatically determining a second decrease in occurrences of the activity over a second predetermined time period after the first predetermined time period;
automatically analyzing the second decrease to identify a second deviation significance; and
automatically correlating the second deviation significance to the possible mental or physical health concern.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446